Citation Nr: 9916128	
Decision Date: 06/11/99    Archive Date: 06/21/99

DOCKET NO.  95-16 887A	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs (VA) Regional Office (RO) in 
Boston, Massachusetts


THE ISSUE

Entitlement to service connection for the cause of the 
veteran's death.


REPRESENTATION

Appellant represented by:	Disabled American Veterans


WITNESSES AT HEARING ON APPEAL

Appellant and veteran's daughter


ATTORNEY FOR THE BOARD

R. T. Jones, Counsel

INTRODUCTION

The veteran served on active duty from October 1945 to 
October 1948 and from February 1949 to August 1966.  He died 
in October 1994.  The appellant is the veteran's widow.

This case comes to the Board of Veterans' Appeals (Board) 
from a February 1995 RO decision that denied service 
connection for the cause of the veteran's death.


FINDING OF FACT

The appellant has not submitted competent evidence to show a 
plausible claim for service connection for the cause of the 
veteran's death.


CONCLUSION OF LAW

The claim for service connection for the cause of the 
veteran's death is not well grounded.  38 U.S.C.A. § 5107(a) 
(West 1991).


REASONS AND BASES FOR FINDING AND CONCLUSION

I. Background 

The veteran served on active duty in the Army from October 
1945 to October 1948, and in the Air Force from February 1949 
to August 1966, when he retired.

During his lifetime, the veteran's service-connected 
disabilities (and ratings) included bullous emphysema (30 
percent), sinusitis (10 percent), and basal cell carcinoma of 
the left cheek (0 percent).

The veteran's service medical records show that before 
service, in 1937, he had pneumonia and a lung abscess 
requiring surgical drainage, and he had a residual scar on 
the left side of his chest.  He was periodically treated for 
sinusitis in service.  In 1965 he had a basal cell carcinoma 
removed from the left cheek.  He was admitted to Walter Reed 
General Hospital in April 1966 after a chest X-ray on a 
routine service separation examination was interpreted as 
showing bilateral emphysematous bullae.  He denied shortness 
of breath, chest pain, orthopnea, or hemoptysis.  He gave a 
history of smoking 2 packs of cigarettes a day for about 22 
years, and having had pneumonia at the age of 9 that required 
a left tube drainage.  He remained asymptomatic, and 
additional chest X-ray revealed apical blebs of no clinical 
significance.  The diagnosis was emphysema with apical 
bullae, mild.  The June 1966 service separation examination 
noted that the veteran had a basal cell carcinoma removed 
from his left cheek, without complications or sequelae.  A 
history of mild sinusitis was also noted.  Examination of the 
lungs and chest noted a well-healed, non-symptomatic, 3 inch 
"J" shaped scar of the left side of the chest wall (the 
preservice drainage site of pulmonary abscess).  Service 
medical records do not show lung cancer.

Post-service medical records, dated to the early 1990s, show 
treatment for various conditions, including service-connected 
sinusitis which required surgery in 1990.  These records do 
not show lung cancer.

On an August 1991 VA examination, it was reported that the 
veteran had dyspnea after climbing 2 flights of stairs.  He 
reported smoking a half a pack of cigarettes a day with a 
history of smoking 2 packs per day for 50 years until one 
year ago.  Examination of the lungs showed no rales or 
rhonchi.  There were bronchial breath sounds at the bases 
with higher resonance.  The diagnoses were possible 
sinusitis, chronic bronchitis, and moderately severe chronic 
obstructive pulmonary disease with bullous disease.

On an April 1994 VA examination, the veteran reported that he 
had progressive shortness of breath in the last 3 years and a 
productive morning cough.  He gave a history of smoking for 
the past 50 years.  There was poor expansion of the thorax 
and decreased sounds throughout.  No diagnosis was made.

The veteran was admitted to a VA medical center (VAMC) in May 
1994.  It was reported that he had a 6-month history of 
malaise, intermittent right-sided pain and pressure, 
increased shortness of breath, and dyspnea, as well as 
anorexia and a 35-pound weight loss with nocturnal sweats.  
He presented with these symptoms to his doctor one month ago 
and a chest X-ray showed a large right upper lobe mass.  It 
was noted he smoked until a month ago.  A bronchoscopy and 
other procedures in May 1994 showed cancer of the right lung.  
Studies also noted emphysematous lung changes.  The diagnoses 
were lung cancer, chronic obstructive pulmonary disease, 
peripheral vascular disease, and chronic sinusitis.  He was 
readmitted to the VAMC in June 1994 for resection of the 
right upper and middle lung lobes due to the lung cancer, and 
the diagnosis was poorly differentiated adenocarcinoma of the 
lung.  

The veteran was again admitted to the VAMC in July 1994 with 
a 6-7 hour history of pleuritic chest pain.  It was noted 
that his history was significant for post-operative atrial 
fibrillations.  He was treated for cardiac symptoms.  During 
the admission, diagnostic studies showed the lung cancer had 
metastasized to the adrenal gland.  He was discharged in 
August 1994 with diagnoses of paroxysmal atrial 
fibrillations/atrial flutter, dyspnea, metastatic 
adenocarcinoma of the lung to the adrenal gland, and 
malnutrition.

The veteran was again admitted to the VAMC in September 1994, 
and it was noted he was terminally ill from metastatic lung 
cancer.  He reported a past history of smoking cigarettes for 
many years.  It was noted he had retired from the Air Force 
and thereafter worked for 21 years in the electronics 
department of the telephone company, and he gave a history of 
asbestos exposure.  It was noted that after his last 
admission he was considered a poor candidate for surgery and 
untreatable for chemotherapy because of the metastasis of his 
cancer.  He had a downward course and expired on October 4, 
1994.  The final primary diagnosis was poorly differentiated 
adenocarcinoma of the lung with metastasis to the adrenals.  
Secondary diagnoses included atrial fibrillation/flutter and 
malnutrition.

The veteran's death certificate reveals that the veteran 
died, at age 66, at the VAMC on October 4, 1994.  The 
immediate cause of death was lung cancer with metastasis.  No 
other conditions were listed as contributing to death.  An 
autopsy was not performed.

The appellant and the veteran's daughter testified at a 
hearing at the RO in September 1995.  It was argued that the 
veteran's service-connected emphysema led to his fatal lung 
cancer or contributed to his death.  The veteran's breathing 
problems, even before the appearance of lung cancer, were 
descibed.  The appellant said that he was exposed to asbestos 
fibers during service and such contributed to his death.  She 
said the veteran started smoking in service and such may have 
led to the lung cancer.  In other written statements, the 
appellant's representative noted these various theories and 
also argued that service-connected basal cell carcinoma of 
the face may have led to lung cancer.





II. Analysis

Service connection may be granted for a disability resulting 
from disease or injury which was incurred in or aggravated by 
service.  38 U.S.C.A. §§ 1110, 1131; 38 C.F.R. § 3.303.  
Service incurrence will be presumed for certain chronic 
conditions, including cancer, when manifest to a compensable 
degree within the year after service.  38 U.S.C.A. §§ 1101, 
1112, 1113, 1137; 38 C.F.R. §§ 3.307, 3.309.  Secondary 
service connection may be granted for a disability which is 
proximately due to or the result of an established service-
connected disorder.  38 C.F.R. § 3.310. 

To establish service connection for the cause of the 
veteran's death, the evidence must show that disability 
incurred in or aggravated by service either caused or 
contributed substantially or materially to the cause of 
death.  For a service-connected disability to be the cause of 
death, it must singly or with some other condition be the 
immediate or underlying cause, or be etiologically related.  
For service-connected disability to constitute a contributing 
cause, it is not sufficient to show that it casually shared 
in producing death, but rather it must be shown that there 
was a causal connection.  38 U.S.C.A. § 1310; 38 C.F.R. § 
3.312.

The governing regulation also provides that service-connected 
diseases or injuries involving active processes affecting 
vital organs should receive careful consideration as a 
contributory cause of death, from the viewpoint of whether 
there were resulting debilitating effects and general 
impairment of health to an extent that would render the 
person materially less capable of resisting the effects of 
other disease or injury primarily causing death.  There are 
primary causes of death which by their very nature are so 
overwhelming that eventual death can be anticipated 
irrespective of coexisting conditions, but, even in such 
cases, there is for consideration whether there may be a 
reasonable basis for holding that a service-connected 
condition was of such severity as to have a material 
influence in accelerating death.  In this situation, however, 
it would not generally be reasonable to hold that a service-
connected condition accelerated death unless such condition 
affected a vital organ and was of itself of a progressive or 
debilitating nature.  38 C.F.R. § 3.312.

The threshold question in this case is whether the appellant 
has met her initial burden of submitting evidence to show 
that her claim, for service connection for the cause of the 
veteran's death, is well grounded, meaning plausible.  38 
U.S.C.A. § 5107(a); Murphy v. Derwinski, 1 Vet. App. 78 
(1990).  If she has not done so, there is no VA duty to 
assist her in developing the claim, and the claim must be 
denied.  Id.

For a claim to be well grounded, it must be supported by 
evidence, not just allegations.  Tirpak v. Derwinski, 2 
Vet.App. 609 (1992).  When, as in the present case, the 
determinative issue involves questions of medical diagnosis 
and causation, competent medical evidence is required to make 
the claim well grounded; lay opinions on such matters are not 
competent evidence and do not serve to make the claim well 
grounded.  Grottveit v. Brown, 5 Vet. App. 91 (1993).  For a 
claim of service connection for the cause of the veteran's 
death to be well grounded, there must be competent medical 
evidence that an established service-connected disorder 
caused or contributed to death, or medical evidence that the 
conditions involved in death are linked to service or to an 
established service-connected condition.  Ruiz v. Gober, 10 
Vet. App. 352 (1997); Johnson v. Brown, 8 Vet. App. 423 
(1995).

The veteran's established service-connected disabilities (and 
ratings) were bullous emphysema (30 percent), sinusitis (10 
percent), and basal cell carcinoma of the left cheek (0 
percent).  The evidence shows that he died of adenocarcinoma 
of the lung with metastasis, and the lung cancer was first 
shown in 1994, about 28 years after his separation from 
service.  There is no medical evidence of lung cancer during 
service or within the first year following service.

The appellant claims that the veteran's fatal lung cancer 
developed as the result of his service-connected disabilities 
(particularly emphysema and basal cell carcinoma of the 
face), or that the lung cancer developed as the result of 
asbestos exposure or smoking in service.  She also claims the 
service-connected emphysema contributed to death.

No medical evidence has been submitted to show that the 
veteran's fatal lung cancer was caused by his service-
connected conditions, including emphysema and basal cell 
carcinoma of the face.  Without such medical evidence of 
causality, the claim on this theory is not well grounded.  
Id.  

As for the argument concerning asbestos, there is no 
competent evidence that the veteran was exposed to asbestos 
during service; there is no diagnosis of asbestosis; and, 
even assuming there was asbestos exposure in service, there 
is no medical evidence linking the fatal lung cancer with 
such exposure.  Without such competent medical evidence, the 
claim on this theory is not well grounded.  Nolen v. West, 
No. 96-1756 (U.S. Vet.App. Apr. 28, 1999).  

As for the smoking theory, service connection for disability 
or death, on the basis that it resulted from an injury or 
disease attributable to the use of tobacco products during 
service, is prohibited as to claims filed after June 9, 1998, 
but the appellant's claim was filed before then, and thus 
consideration may be given to her claim under prior law which 
permitted service connection when nicotine addiction, leading 
to disability, began in service.  38 U.S.C.A. § 1103; 
VAOPGCPREC 19-97.  
The evidence shows the veteran had a history of smoking in 
service, possibly before service, and for many years after 
service.  However, no competent medical evidence has been 
submitted to show that the veteran developed a chronic 
chemical dependency on nicotine during service, and no 
medical evidence has been submitted to show that 
adenocarcinoma of the lung is linked to smoking.  Without 
such competent medical evidence, the claim on this theory is 
not well grounded.

Although the appellant contends that veteran's fatal lung 
cancer was caused by a service-connected disability or is 
otherwise related to service, as a layman she is not 
competent to render an opinion regarding diagnosis or 
etiology of a disability, and thus her statements in this 
regard do not serve to make the claim well grounded.  
Grottveit, supra; Espiritu v. Derwinski, 2 Vet. App. 492 
(1992).

Finally, there is no medical evidence that any service-
connected condition caused any debilitating effects or 
general impairment of health to an extent that would render 
the veteran materially less capable of resisting the effects 
of his overwhelming cancer of the lung with metastasis.  In 
this regard the treatment records and death certificate do 
not indicate the veteran's service-connected disabilities 
contributed to death; rather they show that the fatal cancer 
with metastasis was overwhelming.  Without medical evidence 
that a service-connected disorder contibuted to death, the 
claim is not well grounded.  Ruiz, supra; Johnson, supra.

In the absence of competent medical evidence of causality, as 
discussed above, the appellant's claim for service connection 
for the cause of the veteran's death is implausible and must 
be denied as not well grounded.  38 U.S.C.A. § 5107(a).


ORDER

Service connection for the cause of the veteran's death is 
denied.

		
	L. W. TOBIN 
	Member, Board of Veterans' Appeals

 

